IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                   AT JACKSON

                          OCTOBER 1997 SESSION
                                                           FILED
                                                          November 13, 1997

                                                          Cecil Crowson, Jr.
                                                           Appellate C ourt Clerk
DAVID HASSELL,                     )
                                   ) C.C.A. No. 02C01-9611-CR-00396
      Appellant,                   )
                                   ) Shelby County
V.                                 )
                                   ) Honorable W . Fred Axley, Judge
                                   )
STATE OF TENNESSEE,                ) (Post-Conviction)
                                   )
      Appellee.                    )




FOR THE APPELLANT:                    FOR THE APPELLEE:

Elbert E. Edwards, III                John Knox Walkup
Attorney at Law                       Attorney General & Reporter
46 North Third Street, Suite 824
Memphis, TN 38103                     Elizabeth B. Marney
                                      Assistant Attorney General
                                      450 James Robertson Parkway
                                      Nashville, TN 37243-0493

                                      William L. Gibbons
                                      District Attorney General

                                      C. Alanda Horne
                                      Judson W. Phillips
                                      P. T. Hoover
                                      Assistant District Attorneys General
                                      201 Poplar Avenue, 3rd Floor
                                      Memphis, TN 38103




OPINION FILED: ___________________


AFFIRMED


PAUL G. SUMMERS,
Judge
                                          OPINION


        The appellant, David Hassell, was convicted by a jury of first degree

murder. He was sentenced to life imprisonment. On direct appeal we affirmed

his conviction. He then filed a petition for post-conviction relief alleging that he

received ineffective assistance of counsel. After a hearing, the trial court denied

the petition, finding that the appellant had failed to prove any of the allegations in

his petition. He appeals the dismissal of his petition. Upon review, we affirm.



        The appellant contends that his trial counsel was ineffective for failing to

adequately investigate his case. Specifically, he contends that his trial counsel

only briefly discussed his case with him, failed to contact his witnesses, and

erroneously advised him not to testify at trial.



        In order for the appellant to be granted relief on the grounds of ineffective

assistance of counsel, he must establish that the advice given or the services

rendered were not within the competence demanded of attorneys in criminal

cases and that, but for his counsel’s deficient performance, the result of his trial

would have been different. Strickland v. Washington, 466 U.S. 668 (1984).

The presumption is that the attorney rendered effective assistance, and the

burden is on the appellant to prove both that the assistance was ineffective and

that such ineffectiveness caused the appellant to suffer prejudice. Hartman v.

State, 896 S.W.2d 94, 104 (Tenn. 1995). In a post-conviction proceeding an

appellant’s uncorroborated testimony is insufficient to carry this burden of proof.

State v. Kerley, 820 S.W.2d 753, 757 (Tenn. Crim. App. 1991).



        At the post-conviction hearing, a sworn affidavit from the appellant’s trial

counsel was introduced into evidence.1 This affidavit recounts the actions he

took in preparation for the appellant’s trial. Also, his trial attorney’s wife testified


        1
         The appellan t’s trial counsel died pr ior to the post-conv iction hearing. Th e appellant,
however, had filed a complaint against his counsel with the Board of Professional Responsibility. The
sworn affidav it is the attorney’s respon se to the appellant’s co mplaint.

                                                 -2-
that she assisted him in preparing for the appellant’s trial. 2 Finally, the

prosecuting attorney testified. All of these witnesses indicate that the appellant’s

attorney engaged in extensive discovery. Although the appellant apparently felt

animosity toward his attorney, the attorney adequately represented the

appellant’s best interest at trial. We find the appellant’s allegations

unsubstantiated and questionable.



       The state had substantial evidence against the appellant. The record

before us reveals that the appellant’s counsel performed effectively. The

appellant has failed to carry his burden. Accordingly, the judgment of the trial

court is affirmed.




                                                           ________________________________
                                                           PAUL G. SUMMERS, Judge

       2
           Trial counse l’s wife is a licensed attorney.

                                                      -3-
CONCUR:




______________________________
JOHN H. PEAY, Judge




______________________________
DAVID G. HAYES, Judge




                                 -4-